Title: From John Adams to Thomas Jefferson, 19 April 1817
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy April 19 1817

My loving and beloved Friend, Pickering, has been pleased to inform the World that I have “few Friends.” I wanted to whip the rogue, and I had it in my Power, if it had been in my Will to do it, till the blood came. But all my real Friends as I thought them, with Dexter and Gray at their Head insisted “that I Should not Say a Word.” “That nothing that Such a Person could write would do me the least Injury.” That it “would betray the Constitution and the Government, if a President Out or in Should enter into a Newspaper controversy, with one of his Ministers whom he had removed from his Office, in Justification of himself for that removal or any thing else.” And they talked a great deal about “The Dignity” of the Office of President, which I do not find that any other Persons, public or private regard very much.
Nevertheless, I fear that Mr Pickering’s Information is too true. It is impossible that any Man Should run Such a Gauntlet as I have been driven through, and have many Friends at last. This “all who know me know” though I cannot Say “who love me tell.”
I have, however, either Friends who wish to amuse and Solace my old age; or Ennimies who mean to heap coals of fire on my head and kill me with kindness: for they Overwhelm me with Books from all quarters, enough to offuscate all Eyes, and Smother and Stifle all human Understanding. Chateaubriand, Grim, Tucker, Dupuis, La Harpe, Simondi, Eustace A new Translation of Herodotus by Belloe with more Notes than Text.
What Should I do, with all this lumber? I make my “Woman kind” as the Antiquary expresses it, read to me, All the English: but as they will not read the French, I am obliged to excruciate my Eyes to read it myself. And all to what purpose? I verily believe I was as wise and good, Seventy Years ago, as I am now.
At that Period Lemuel Bryant was my Parish Priest; and Joseph Cleverly my Latin School Master. Lemuel was a jolly jocular and liberal Schollar and Divine. Joseph a Scollar and Gentleman; but a biggoted episcopalian of the School of Bishop Saunders and Dr Hicks, a down right conscientious passive Obedience Man in Church and State The Parson and the Pedagogue lived much together, but were eternally disputing about Government and Religion. One day, when the Schoolmaster had been more than commonly fanatical, and declared “if he were a Monark, He would have but one Religion in his Dominion” The Parson coolly replied “Cleverly! You would be the best Man in the World, if You had no Religion.”
Twenty times, in the course of my late Reading, have I been upon the point of breaking out, “This would be the best of all possible Worlds, if there were no Religion in it”!!! But in this exclamation I Should have been as fanatical as Bryant or Cleverly. Without Religion this World would be Something not fit to be mentioned in polite Company, I mean Hell. So far from believing in the total and universal depravity on human Nature; I believe there is no Individual totally depraved. The most abandoned Scoundrel that ever existed, never yet Wholly extinguished his Conscience, and while Conscience remains there is Some Religion. Popes, Jesuits and Sorbonists and Inquistors have Some Conscience and Some Religion. So had Marius and Sylla, Cæsar Cataline and Anthony, and Augustus had not much more, let Virgil and Horace Say what they will.
What Shall We think of Virgil and Horace, Sallust Quintillian, Pliny and even Tacitus? and even Cicero, Brutus and Seneca? Pompey I leave out of the question, as a mere politician and Soldier. Every One of these great Creature has left indelible marks of Conscience and consequently of Religion, tho’ every one of them has left abundant proofs of profligate violations of their Consciences by their little and great Passions and paltry Interests.
The vast prospect of Mankind, which these Books have passed in Review before me, from the most ancient records, histories, traditions and Fables that remain to Us, to the present day, has Sickened my very Soul; and almost reconciled me to Swifts Travels among The Yahoo’s. Yet I never can be a Misanthrope. Homo Sum. I must hate myself before I can hate my Fellow Men: and that I cannot and will not do. No! I will not hate any of them, base, brutal and devilish as Some of them have been to me.
From the bottom of my Soul, I pitty my Fellow Men. Fears and Terrors appear to have produced an universal Credulity. Fears of Calamities in Life and punishments after death, Seem to have possessed the Souls of all Men. But fear of Pain and death, here, do not Seem to have been so unconquerable as fear of what is to come hereafter. Priests, Hierophants, Popes, Despots Emperors, Kings, Princes Nobles, have been as credulous as Shoeblacks, Boots, and Kitchen Scullions. The former Seem to have believed in their divine Rights as Sincerely as the latter. Auto de fee’s in Spain and Portugal have been celebrated with as good Faith as Excommunications have been practiced in Connecticut or as Baptisms have been refused in Phyladelphia.
How it is possible than Mankind Should Submit to be governed as they have been is to me an inscrutable Mistery. How they could bear to be taxed to build the Temple of Diana at Ephesus, the Pyramids of Egypt, Saint Peters at Rome, Notre Dame at Paris, St. Paul’s in London, with a million Etceteras; when my Navy Yards, and my quasi Army made Such a popular Clamour, I know not. Yet all my Peccadillos, never said excited Such a rage as the late Compensation Law!!!
I congratulate you, on the late Election in Connecticutt. It is a kind of Epocha. Several causes have conspired. One which you would not Suspect. Some one, no doubt instigated by the Devil, has taken it into his head to print a new Edition of “The Independent Whig” even in Connecticut, an has Scattered the Volumes through the State. These Volumes it is Said, have produced a Burst of Indignation against Priestcraft Bigotry and Intollerance and in conjunction with other causes have produced the late Election.
When writing to you I never know when to / Subscribe
John Adams